DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
The Amendments and Remarks filed 11/6/2020 in response to the Office Action of 7/28/2020 are acknowledged and have been entered. Claims 32-40 have been withdrawn. Claims 21 and 24-31 have been amended. Claims 21 and 24-31are pending and being examined on the merit. Any rejection or objection not reiterated herein has been overcome by amendment.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 24-30 recites the limitation "the eukaryotic cell".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 27, 28 and 30 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 27 recites “wherein the eukaryotic cell is a hematopoietic cell” and depends from claim 21.  Claim 21 requires that the cell is a T-cell which is a hematopoietic cell.  
Claim 28 recites “wherein the eukaryotic cell is a T-lymphocyte” and depends from claim 27.  Claim 27 requires that the cell is a T-cell which is also called a T-lymphocyte.
Claim 30 recites “wherein the eukaryotic cell is a natural killer cell” and depends from claim 27.   Claim 29 require that the cell is a T-cell and natural killer cells are not T cells. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 24-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (Jensen et. al. Immunological Reviews 2014 vol. 257:1 127–144) in view of Bonger (Bonger et al. 2012 Nat Chem Biol. ; 7(8): 531–537).
Regarding claim 21, 24-25, and 27-28 Jensen reviews the design and implementation of adoptive T-cell therapy (ACT) with chimeric antigen receptor (CAR)-modified T cells (which are also T-lymphocytes and hematopoietic cells) which includes the design of tumor targeting receptors that optimize signaling of T-cell effector functions and facilitate tracking of migration of CAR-modified T-cells in vivo, and novel CAR designs that have alternative ligand binding domains or confer regulated function and/or survival of transduced T cells [summary].  Jensen teaches that a major advance in ACT is the ability to efficiently endow patient’s (humans) T cells with reactivity for tumor antigens through the stable or regulated introduction of genes that encode synthetic chimeric antigen receptors (CARs) [pg. 137, col. 2. para 1].  Jensen teaches that in order to regulate CAR T-cell function in vivo, it would be ideal to provide CAR-modified T cells with near real-time responsive regulatory elements that are controlled by clinician inputs, such as ‘ON’ or ‘OFF’ drug regulated transgene transcriptional systems. Jensen describes a prototype cis-acting ON riboswitch system for regulating transgene expression in primary T cells and has potential applications for regulating CAR expression.  Jensen references Bonger for teaching a Shield-1 system in which engineered protein degradation domains (i.e. degrons) are incorporated into transgene encoded proteins as a method to modulate transgene expression levels for protein stability.  Bonger teaches the small molecule Shield-1 system which is based on the genetic fusion of a protein of interest to a Ligand Induced Degradation (LID) domain, where the LID domain can be classified as a novel “drug-off” system in which targeted proteins are stable in the absence of ligand and rapidly degraded upon addition of Shield-1 [pg. 7, para. 4].  Jensen also teaches that the degradation domains are designed to be regulated by a small molecule input to achieve controlled levels of transgene encoded proteins, where one challenge for regulating CAR expression would be to ensure sufficient 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the T-cell of Jensen to contain a promoter operatively linked to a degradation domain that is operably linked to a CAR.  One of ordinary skill would be motivated to make this modification for the advantage of regulating CAR expression in T cells and regulating CAR modified T-cell function. 
Regarding claim 26, Jensen teaches that mouse models of viral infection have been instructive in defining the lineage relationships of individual CD8+ T-cell subsets, providing insights into the basis for longevity of T-cell memory, and elucidating features of T-cells that are important to consider for ACT [pg. 129, col.1 para 2]; and that support for the differential capacity of T cells from different CD8+ T-cell subsets that are genetically modified with tumor targeting receptors to function in ACT comes both from studies with murine T cells and with human T cells in immunodeficient NSG mice [pg. 130, col. 2, para 2].   It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the T-cell of Jensen where in the T-cell is murine cell for the purpose of using a mouse model for studies of genetically modified T cells and their role in viral infection and tumor killing.
	
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (Jensen et. al. Immunological Reviews 2014 vol. 257:1 127–144) and Bonger (Bonger et al. 2012 Nat Chem Biol. 7(8): 531–537) as applied to claim 21 and 27, and further in view of Gregory (US 2014/0120622 A1).
The teachings of Jensen and Bonger are discussed above as applied to claim 21 and 27 and similarly apply to claims 29-30.
Jensen and Bonger do not teach wherein the eukaryotic cells is a cytotoxic T-cell or a natural killer cell.
Gregory teaches the use of CARs to prevent reduced T-cell inhibition in T-cells that express CARs. [0010 and 0028].  Gregory teaches that the composition of the invention comprise engineered  T-cells that include, but not limited to helper T-cells (e.g., CD4+ cells), cytotoxic T-cells (e.g., CDS+), memory T-cells, regulatory T-cells, tumor infiltrating lymphocytes (TILs, CD3+) and the like [0016].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the T-cell of Jensen to be a cytotoxic T-cell.  This modification would amount to a simple substitution of one T-cell for another as Gregory teaches the use of many different types of T-cells for their ability to express CARS for the purpose of aiding in immune responses.  

Response to Arguments
The affidavit filed 11/06/2020 is insufficient to overcome the rejection of claims 21 and 24-31 based upon 35 USC 103 as set forth in the last Office action because of the reasons as discussed below.
Regarding Applicant's arguments and Dr. Zeiner’s declaration filed 11/6/2020 for the rejection of claims 21, and 24-31, all arguments have been considered and found not persuasive.
Applicants and Dr. Zeiner argue that the CAR expression with a degradation element (DE) unexpectedly increased the cytotoxicity of the CAR T-cell comparted to a T-cell that constitutively expressed the CAR (Weber 2020) on page 8 of the arguments and page 2 of the declaration. Applicant’s arguments are found not persuasive as the claims are directed to a T cell and not limited 
Applicants and Dr. Zeiner argue that these unexpected results should be obtained by other DEs and can be extrapolated to other DEs since these elements will operate in a manner analogous to the tested DE on page 8 of the arguments and page 2 of the declaration.   Applicant’s arguments are found not persuasive as this an objective evidence not supported by factual evidence (See MPEP 716.01(c)).  
"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." MPEP 716.02. Applicant has failed to explain how data obtained after the filing of the instant application establishes what would have been unexpected at the time of filing. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 and 24-31are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 of U.S. Patent No. US 10,508,152 B2 in view of Jensen (Jensen et. al. Immunological Reviews 2014 vol. 257:1 127–144), Bonger (Bonger et al. 2012 Nat Chem Biol. 7(8): 531–537) as applied to claim 21 and 27, and Gregory (US 2014/0120622 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,508,152 B2 teaches a method of controlling expression of a chimeric antigen receptor, comprising the steps of: transcribing, in a T cell,  a polynucleotide encoding a chimeric antigen receptor and a RNA .

Claims 21 and 24-31are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 of U.S. Patent No. US 9,777,064 B2 in view of Jensen (Jensen et. al. Immunological Reviews 2014 vol. 257:1 127–144), Bonger (Bonger et al. 2012 Nat Chem Biol. 7(8): 531–537) as applied to claim 21 and 27, and Gregory (US 2014/0120622 A1). US 9,777,064 B2 teaches a nucleic acid comprising: a polynucleotide encoding a RNA control device….wherein the RNA control device is operably linked to a polynucleotide encoding a chimeric antigen receptor.   US 9,777,064 B2 do not teach where in a promoter is operably linked the nucleic acid.  Jensen teachings are discussed above as applied to claim 21.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of US 9,777,064 B2 with the promoter of Jensen for the purpose of regulating transgene expression in T cells.  All other claims are also rejected as discussed above using the references cited above.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636